Detailed Action

Response to Arguments

Applicant's arguments filed on August 23, 2022 have been fully considered but they are not persuasive.

In regards to claim 1, the applicant argues that Biesak et al. (US-2014/0297204) only discloses an acoustic based air probe in a stationary mixer, and SOS sensor on a wall of a rotating mixer [see applicant’s arguments pg. 10 L. 11-25, pg. 11 L. 1-6]. The applicant argues that Biesak does not teach that the acoustic based air probe is used on a rotating mixer or drum [see applicant’s arguments L. 6-14]. The applicant also argues that the other prior art used in the rejection does not teach the argued limitation [see applicant’s arguments pg. 11 last paragraph and pg.12-13]. 
The examiner respectfully disagrees with the applicant. Biesak explicitly teaches that the acoustic based air probe can be used in other types of mixers in addition to the shown stationary mixer such as in a rotating drum style mixer, and Biesak also explicitly the acoustic based air probe is installed on a wall of the rotating drum style mixer [see Biesak par. 0013 L. 1-10, par. 0032]. Therefore, Biesak teaches the argued limitation of an acoustic sensor arranged on a rotating container or drum having slurry contained therein including concrete. Furthermore, Leon et al. (US-2017/0217047), which was part of the rejection, teaches that a transmitter can receive sensed data from an acoustic sensor to transmit the received data for further processing [see Leon par. 0007 L. 1-4, par. 0043 L. 7-18, par. 0044 L. 11-16], and Jordan et al. (US-2015/0142362), which was also part of the rejection, teaches that the transmitter used to transmit data from a sensor located on a rotating mixer can be integrated with the sensor which means that the transmitter will be also located on the rotating mixer [fig. 1 element 5, fig. 2a element 32, par. 0043 L. 4-9, par. 0044 L. 4-8, par. 0045 L. 10-20]. Therefore, the prior art used on the rejection also teaches the limitation of a communication transmitter arranged on the rotating container or drum. For the reasons provided above, the applicant’s arguments are not persuasive. 

Amendments to the Specification and Drawings

The amendments to the specification and drawings have been accepted.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 5-9 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Biesak et al. (US-2014/0297204) in view of Leon et al. (US-2017/0217047) and Jordan et al. (US-2015/0142362).
In regards to claim 1, Biesak teaches a system comprising an acoustic sensor arranged on a rotating container or drum having a slurry contained therein, including concrete, and configured to provide an acoustic sensor signal, sense an acoustic signal containing information about a characteristic of the slurry, and provide acoustic sensor signaling containing information about the acoustic signal sensed [abstract, par. 0013 L. 1-10, par. 0016, par. 0032]. 
Furthermore, Biesak teaches that the system can transmit data wirelessly [par. 0108 L. 1-6]. This teaching means that the system comprises a communication transmitter. However, Biesak does not explicitly teach that the communication transmitter is arranged on the rotating container or drum, is configured to receive the acoustic sensor signaling, and to provide the acoustic sensor signaling for further processing.  
On the other hand, Leon teaches that the communication transmitter of the system is configured to receive the acoustic sensor signaling, and to provide the acoustic sensor signaling for further processing [par. 0007 L. 1-4, par. 0043 L. 7-18, par. 0044 L. 11-16].  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Leon’s teachings of using the communication transmitter to transmit the acoustic sensor signaling in the system taught by Biesak because it will permit the system to provide information regarding the characteristic of the slurry to an external processor that can adjust the mixing process.
The combination of Biesak and Leon does not explicitly teach that the communication transmitter is arranged on the rotating container or drum.
On the other hand, Jordan teaches that the communication transmitter can be part of the sensor that is located on the rotating container or drum [fig. 2a element 32, par. 0043 L. 4-9, par. 0044 L. 4-8, par. 0045 L. 10-20]. This teaching means that the communication transmitter is arranged on the rotating container or drum.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Jordan’s teachings of making the transmitter to be part of the sensor in the system taught by the combination because it will permit the acoustic sensor to transmit data without the help of external devices.

In regards to claim 5, the combination of Biesak, Leon and Jordan, as applied in claim 1 above, further teaches that the communication transmitter comprises an infrared (IR) communication system [see Jordan fig. 2a element 32 (communication transmitter), fig. 6 element 160 (communication transmitter), par. 0077 L. 7-11 (wireless sensor), par. 0079 L. 32-35 (IR transmitter)].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Jordan’s teachings of making the transmitter to be an IR transmitter in the system taught by the combination because it will permit the acoustic sensor to transmit its data reliably via a wireless connection.

In regards to claim 6, the combination of Biesak, Leon and Jordan, as applied in claim 5 above, further teaches that the acoustic sensor signaling is transmitted wirelessly to a receiver located on the ready mix-truck [see Leon par. 0043 L. 13-18, par. 0044 L. 10-15, par. 0050 L. 3-13, see Jordan par. 0050 L. 12-18]. Furthermore, the combination teaches that the wireless communication is IR communication [see Jordan par. 0079 L. 32-35]. These teachings mean that the IR communication system is configured to send the acoustic sensor signaling to an IR receiver module located on a ready-mix truck.
The combination teaches that the IR receiver is located on ready mix truck [see Leon par. 0043 L. 13-18, par. 0044 L. 10-15, par. 0050 L. 3-13, see Jordan par. 0050 L. 12-18]. The combination does not explicitly teach that the receiver is on a chassis of the truck. However, one of ordinary skill in the art, before the effective filing date of the claimed invention, would have placed the receiver on a chassis of the truck because the chassis provides a good location that permit reliable reception of data from an IR transmitter.   

In regards to claim 7, the combination of Biesak, Leon and Jordan, as applied in claim 6 above, further teaches that the acoustic sensor signaling is transmitted wirelessly to a receiver located on the ready mix-truck while the drum rotates [see Biesak par. 0108 L. 1-6, see Leon par. 0043 L. 13-18, par. 0044 L. 10-15, par. 0050 L. 3-13, see Jordan par. 0045 L. 1-5, par. 0050 L. 12-18]. Furthermore, the combination teaches that the wireless communication is IR communication [see Jordan par. 0079 L. 32-35]. These teaching mean that the IR communication system includes an IR transmitter configured to provide the acoustic sensor signaling as the rotating container or drum rotates and points to the receiver module because IR communication requires direct line of sight.  

In regards to claim 8, the combination of Biesak, Leon and Jordan, as applied in claim 1 above, further teaches that the communication transmitter comprises a radio frequency RF transmitter [see Jordan fig. 2a element 32 (communication transmitter), fig. 6 element 160 (communication transmitter), par. 0077 L. 7-11 (wireless sensor), par. 0079 L. 32-36 (RF transmitter)].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Jordan’s teachings of making the transmitter to be a RF transmitter in the system taught by the combination because it will permit the acoustic sensor to transmit its data reliably via a wireless connection.

In regards to claim 9, the combination of Biesak, Leon and Jordan, as applied in claim 8 above, further teaches that the acoustic sensor signaling is transmitted wirelessly to a receiver located on the ready mix-truck [see Leon par. 0043 L. 13-18, par. 0044 L. 10-15, par. 0050 L. 3-13, see Jordan par. 0050 L. 12-18]. Furthermore, the combination teaches that the wireless communication is RF communication [see Jordan par. 0079 L. 32-36]. These teachings mean that the  RF transmitter is configured to send the acoustic sensor signaling to an RF receiver module located on a ready-mix truck.
The combination teaches that the RF receiver is located on ready mix truck [see Leon par. 0043 L. 13-18, par. 0044 L. 10-15, par. 0050 L. 3-13, see Jordan par. 0050 L. 12-18]. The combination does not explicitly teach that the receiver is on a chassis of the truck. However, one of ordinary skill in the art, before the effective filing date of the claimed invention, would have placed the receiver on a chassis of the truck because the chassis provides a good location that permit reliable reception of data from an RF transmitter.   

In regards to claim 13, the combination of Biesak, Leon and Jordan, as applied in claim 8 above, further teaches that  that the system comprises a ready-mix truck having the acoustic sensor and communications system arranged therein [see Biesak par. 0032, see Jordan fig. 1, fig. 2a element 32]. 

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Biesak et al. (US-2014/0297204) in view of Leon et al. (US-2017/0217047) and Jordan et al. (US-2015/0142362) as applied to claim 1 above, and further in view of Graph (US-2010/0271191).

In regards to claim 2, the combination of Biesak, Leon and Jordan, as applied in claim 1 above, further teaches that the system comprises a communication transmitter arranged on the rotating container or drum [see Biesak par. 0108 L. 1-6, see Leon par. 0044 L. 11-16, see Jordan fig. 2a]. The combination does not teach that the communication transmitter is a slip-ring
On the other hand, Graph teaches that a sensor located on a rotating component can transmit its data using a slip-ring [fig. 7, fig. 8 element 104, par. 0055 L. 13-16, par. 0058 L. 1-7, par. 0059 L. 1-5]. This teaching means that the communication transmitter comprises a slip ring.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Graph’s teachings of using a slip ring as a transmitter in the system taught by the combination because it will permit the sensor to transmit its data reliably from rotating drum via a wired connection.

Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Biesak et al. (US-2014/0297204) in view of Leon et al. (US-2017/0217047), Jordan et al. (US-2015/0142362) and Graph (US-2010/0271191) as applied to claim 2 above, and further in view of Gordon et al. (US-5,577,026).

In regards to claim 3, the combination of Biesak, Leon, Jordan and Graph, as applied in claim 2 above, further teaches that the slip ring is installed on the rotating container or drum of a ready-mix truck to permit electrical connections to provide the acoustic sensor signaling from the rotating container or drum for further processing [see Biesak par. 0108 L. 1-4 (drum of a ready mix truck), see Jordan fig. 2a element 32, par. 0044 L. 11-16 (transmitter at the drum to permit data transmission for further processing), see Graph fig. 7, fig. 8 element 104, par. 0055 L. 13-16, par. 0058 L. 1-7, par. 0059 L. 1-5 (transmitter being a slip-ring that permit electrical connections from the rotating sensor for further processing)]. 
The combination does not teach that the slip ring is a mechanical slip ring.
On the other Hand, Gordon teaches that it is well known in the art that mechanical slip rings can be used to transmit data from a rotating device [col. 1 L. 1-2]. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Gordon’s teachings of using a mechanical slip ring as a transmitter in the system taught by the combination because it will permit the system to transmit sensor data reliably from the rotating drum.

In regards to claim 4, the combination of Biesak, Leon, Jordan, Graph and Gordon, as applied in claim 3 above, further teaches that the ready-mix truck includes an electrical system, where the electrical system is a telemetry system [see Leon par. 0043 L. 13-18, par. 0050 L. 3-13, see Graph fig. 8 element 318]. Also, the combination teaches that the electrical connections are coupled to the electrical system [fig. 7, fig. 8 element 104, par. 0055 L. 13-16].

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Biesak et al. (US-2014/0297204) in view of Leon et al. (US-2017/0217047) and Jordan et al. (US-2015/0142362) as applied to claim 8 above, and further in view of Slupik et al. (US-10,359,746).

In regards to claim 10, the combination of Biesak, Leon and Jordan, as applied in claim 8 above, further teaches that the RF transmitter includes Wi-Fi, ZigBee (industrial wireless 802.15.4) or Bluetooth [see Jordan par. 0079 L. 35-36]. However, the combination does not teach that the RF transmitter includes the three types of transmitters.
 On the other hand, Slupik  teaches that the sensor can transmit its data using more than one protocols/transmitters including Wi-Fi, ZigBee and Bluetooth [fig. 3, col. 8 L. 46-50].  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Slupik’s teachings of having a plurality of transmitters/protocols to transmit the data from the sensor in the system taught by the combination because it will permit the sensor to transmit its data using different communication protocols.

Claim(s) 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Biesak et al. (US-2014/0297204) in view of Leon et al. (US-2017/0217047) and Jordan et al. (US-2015/0142362) as applied to claim 8 above, and further in view of Schwarzkopf et al. (US-10,573,165).

In regards to claim 11, the combination of Biesak, Leon and Jordan, as applied in claim 1 above, further teaches that the communication transmitter comprises a cellular transmitter [see Jordan fig. 2a element 32 (communication transmitter), fig. 6 element 160 (communication transmitter), par. 0077 L. 7-11 (wireless sensor), par. 0079 L. 11-17 (cellular transmitter)].  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Jordan’s teachings of making the transmitter to be a cellular transmitter in the system taught by the combination because it will permit the acoustic sensor to transmit its data reliably via a wireless connection.
The combination does not teach that the transmitter also includes a satellite radio transmitter.
On the other hand, Schwarzkopf teaches that a sensor can comprise a plurality of transmitters including a cellular transmitter and a satellite transmitter [fig. 2, col. 9 L. 20-25]. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Schwarzkopf’s teachings of having a plurality of transmitters including cellular and satellite transmitters in the system taught by the combination because it will permit the acoustic sensor to transmit its data reliably via a plurality of wireless protocols.

In regards to claim 12, the combination of Biesak, Leon, Jordan and Schwarzkopf, as applied in claim 11 above, further teaches that the cellular and satellite radio transmitters are configured, or form part of the acoustic sensor [see Jordan fig. 2b element 22, see Schwarzkopf fig. 2, col. 9 L. 20-25].  

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN D BALSECA whose telephone number is (571)270-5966.  The examiner can normally be reached on 6AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on (571)272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANKLIN D BALSECA/Examiner, Art Unit 2685